 In theMatter OfIlESTERSON LUMBER CORPORATIONandINTERNA-TIONAL WOODWORKERS OF AMERICA,LOCAL 6-12, C. `I. O.CaseNo. R-2293CERTIFICATIONOF REPRESENTATIVESMay 27, 1941On March 6,1941, the NationalLaborRelations Board, hereincalled the Board, issueda Decisionand Direction of Election inthe above entitled proceeding?On April 21,1941, the Board issueda Supplemental Decision and Second Direction of Election.2Pursuant to the Second Direction of Election,an election by secretballot was conducted on May 2, 1941,under the direction and super-vision of the Regional Director for the Nineteenth Region (Seattle,Washington).On May 6, 1941,the Regional Director,acting pur-suant to Article III, Section 9, of National Labor Relations BoardRules and Regulations-Series 2, as amended, preparedand dulyserved upon the parties his Election Report.No Objections to theconduct of the ballot or to the Election Report have been filed byany of the parties.As to the results of the balloting the Regional Director reported asfollows :Total on eligibility list-------------------------------------212Votes cast for International Woodworkers of America, Local6-12------------------------------------------------------77Votes cast for Lumber and Sawmill Workers Union, Local 2649122Total blank ballots-----------------------------------------1Total on eligibility list not voting---------------------------12By virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, 49 Stat. 449, and pursuant to Article III, Sections 8 and 9,of National Labor Relations Board Rules and Regulations-Series2, as amended,IT IS HEREBY CERTIFIED that Lumber c Sawmill Workers Union,Local 2649, chartered by the United Brotherhood of Carpenters and180 N L R. B 87-'31 N L R. B 16932 N. L R. B, No 25129 130DECISIONSOF NATIONALLABOR RELATIONS BOARDJoiners of America, affiliated with the American Federation of Labor,has been designated and selected by a majority of all the employeesof Kesterson Lumber Corporation at Klamath Falls, Oregon, includ-ing C.F. Crowe, J. B. Henry, I. S. Hulbert,L. R. Tawney, andJ.B.Maxwell,but excluding supervisory and clerical employeesand M. J. Beland, as their representative for the purpose of collec-tive bargaining,and that, pursuant to Section 9 (a) of the Act,Lumber & SawmillWorkers Union,Local 2649, chartered by theUnited Brotherhood of Carpenters and Joiners of America,affiliatedwith the American Federation of Labor, is the exclusive representa-tive of all such employees for the purposes of collective bargainingwith respect to rates of pay, wages,hours of employment,and otherconditions of employment.